Citation Nr: 0606764	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for tinnitus and for an increased (compensable) 
rating for bilateral hearing loss.  


FINDINGS OF FACT

1.  Tinnitus was not present in service or for many years 
thereafter.

2.  There is no competent medical evidence showing that 
tinnitus, first manifested many years after service, is 
related to service, or any incident therein.

3.  Competent clinical evidence of record demonstrates no 
worse than Level I hearing in the right ear and Level III 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2005).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in March 2002 and May 2004.  The earlier letter 
addressed the claim for an increased rating, while the May 
2004 letter addressed both claims on appeal.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice with respect to the claim for service connection was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As the VCAA letter addressing the claim for an increased 
rating was issued prior to the August 2002 initial 
adjudication of the claim, its timing is consistent with the 
holding in Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
the reports of VA examinations and statements submitted on 
his behalf.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  Service connection - Tinnitus

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

The evidence supporting the veteran's claim includes the 
service medical records showing that he had bilateral 
sensorineural hearing loss due to noise exposure.  In 
addition, VA examinations conducted in April 1994 and August 
2002 reveal that the veteran reported tinnitus.  On the more 
recent examination, he stated that he had tinnitus after the 
tank in which he was riding hit a mine.  Finally, the Board 
notes that the veteran has submitted statements from his 
brother and sister indicating that he had complaints of 
tinnitus when he returned from service. 

The evidence against the veteran's claim consists of service 
medical records that fail to show any complaints or findings 
concerning tinnitus.  Although the veteran asserts that he 
has had constant tinnitus since the tank hit a mine, the fact 
remains that at the time of the veteran's initial VA 
examination following service in April 1972, he failed to 
report tinnitus.  Similarly, during the April 1994 VA 
examination, the veteran claimed that tinnitus had begun 
about two years earlier.  

Of greatest significance is that following the August 2002 VA 
examination, a VA physician provided an opinion that noted 
that the veteran had been exposed to noise in service, but 
concluded that it was not at least as likely as not that 
tinnitus was due to service.  The physician stated that there 
was no documented evidence that the veteran had been treated 
for tinnitus until 2001.  He related that tinnitus generally 
appears within six months of severe loud noise exposure.  
Thus, while the veteran claims that his tinnitus has been 
present since service, his statement at the time of the April 
1994 VA examination to the effect that tinnitus began many 
years after service, contradicts his current allegation 
regarding its onset.  Even when he stated during the August 
2002 VA examination that he had tinnitus in service, he 
reported that it was only temporary at that time.  Again, 
this is inconsistent with other statements in the record.  

The veteran has asserted that consideration of the provisions 
of 38 U.S.C.A. § 1154 (West 2002) is warranted and supports a 
grant of his claim.  However, the provisions of 38 U.S.C.A. 
§ 1154 do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and his current condition.  
He has not done so.  Wade v. West 11 Vet. App. 302, 305 
(1998).  

The clinical evidence and the medical conclusion of record 
are of greater probative value than the statements made by 
and on behalf of the veteran.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for tinnitus. 



	II.  Increased rating - Bilateral Hearing Loss

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

In this case, the results of the VA audiometric examination 
conducted in August 2002 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability.  Under 
the criteria set forth in the Rating Schedule, the test 
results establish that the veteran has Level I hearing in the 
right ear and Level III hearing in the left ear.  These 
findings correspond to a noncompensable evaluation.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Moreover, an 
exceptional pattern of hearing impairment has not been 
demonstrated so as to warrant application of 38 C.F.R. § 4.86 
(2005).  Although the veteran asserts that his hearing acuity 
has diminished, these statements clearly have less probative 
value than the objective findings demonstrated on recent 
audiometric testing.  The Board has no discretion in this 
regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


